Title: To James Madison from Edmund Randolph, 20 June 1782
From: Randolph, Edmund
To: Madison, James



My dear friend
Richmond June 20. 1782.

You wound me deeply by insinuating a delinquency on my part in repeating my letters, or not acknowledging yours. The latter circumstance I may have omitted in the single instance of your two favors by the express: but the former charge is clearly unsupportable so far as respects the post. I have never indeed written by private opportunities, because it requires a week to collect in this barren spot intelligence enough for a letter of even a moderate length.


My last and preceding communications, which spoke of certain manoeuvres, alluded to in your letter of the 11th. instant, mentioned, I believe in general terms only, that a design appeared to be formed against the reelection of you and my self to Congress. The attack was unexpected: and the secret suggestions which were intended to injure, had had their fullest operation, before it came to the knowledge even of our friends. But it may be triumphantly said, that the wicked, and malevolent did not dare to exclude from their most poisonous reports a respect for our characters. You were assailed under the garb of friendship. It was lamented, that the rigour of law should cut off so a servant from public employment. And to say the truth, there was such a fervency of compliment that it was unpleasant to distrust its sincerity. I too was declared to be ineligible after a preface overflowing with panegyrick: and indeed the manifest of hostility never could wear a milder form. However P. Henry propounded the question respecting my eligibility: for he had been informed of these clandestine operations. No man rose to assert the negative except R. H. Lee. He was fulsome in commendation, as I was informed, and protested against every possibility of exception, but from that quarter. He had no other coadjutor, than the old squire. The doctor spoke in opposition to his brothr upon pretty much the same principle, as that which act[u]ates two eastern delegates, when they divide; namely an affectation of candor. I call myself impartial, notwithstanding the shaft was directed at my head: and therefore I shall risque my reputation for charity, and affirm, that this gentleman had no other motive. For he had been industrious in the circulation of the opinion, which discountenanced my being elected. Mr. Jones was very warm on hearing of these doublings: and if the malicious murmur had not subsided, he would, I believe, have been very pointed. Those, who defend the constitution or the laws, from principle shall never receive aught but reverence from me. But to him, who covers personal views under the pretext of public utility, I cannot be a cordial friend. Notwithstanding all this R. H. Lee wrote me a letter today subscribing himself “affectionately yours.”
The efforts of the [two] Lees seemed to have for their direct object the destruction of every man, who had not shewn himself de[vote]d to [their] designs. Within this description was included our friend Henry. They disdained not to calumnate him in [pri]vate; and in public the younger of the two [was] occasionally uttered bitter things. [Their] perseverance is so much superior to his that he will fi[nd] it diffi[cult] to resist [their] violence, but by the most circumspect conduct. An occasion offered for giving a serious cast to his conduct: but the aspersion, tho’ disadvantageous at its first representati[on] vanished upon scrutiny. An act of the assembly had reserved the land on the cape, as a common for the use of the fishermen. Mr. Henry had formed a company long before this reservation for the approp[ri]ation of them; directing the surveyor however to set apart a portion of the shore for their use. But a complaint was made to the assembly; and the Zeal of party mingled itself with this warfare for public good; so as manifestly to shew, that public good was not the ruling motive. Mr. H——y offered to yield his pretensions: but I understand, that I am instructed to institute a suit against the patent, which he has obtained.
The house of delegates have passed a bill in pursuance of the recommendation of congress concerning shipwreck. The regulations, contained in it, have been principally borrowed from the british acts on the same subject. But this law is not intended to be permanent. For upon the ratification of the consular convention, what it prescribes will be followed in the case of French subjects. In the meantime we imitate our ally, by affording to his unfortunate people the same relief, which is extended to our own countrymen.
A census is to be taken of the white inhabitants of Virginia. This, when accomplished, will secure us against a repetition of the extravagant quota, assigned to us in November last. It carries us too one step towards the formation of a scale of political arithmetic. But I am sorry to believe, that this measure was not dictated by a resolution to pursue system: without which the springs of government must be on a continual stretch, in order to combat occasional necessities, and the expedient of to day may destroy what may be essential to morrow.
Your encomium upon the senate for preserving the reputation of the country is well-founded. But I think they have been unnecessarily jealous of the incroachment attempted to be made by the house of delegates, as they suppose, on the executive. In the course of the session, the defence of our eastern frontier became a topic. Two vessels, which had been purchased from the French after the capitulation of York were destined by the executive for a mercantile expedition. They were actually equipped for the purpose. But it appeared to the house of delegates to be expedient to convert them into instruments of naval war. The senate opposed the measure, assigning as one among other reasons, that the provision in the bill of rights against the confusion of the legislative and executive powers would be defeated, if this conduct sh[ould] be tolerated. They surely were mistaken: for the distinction is, th[at] the authorities, specially delegated by the constitution to the executi[ve] cannot be exercised by the legislative; but authorities derived from the gift of the legislature, are revocable by them. Now in the present instance money was applied by the assembly to the purpose of purchasing these vessels. Why then shall they be precluded from rescinding their own acts? Who will Venture to deny this, when the responsibility of the representative to his constituent is peculiarly necessary in affairs of money; and when the forbidding of the legislature to recal a vot[e] for the disposal of money would be ruinous and unprecedente[d] in almost any government.?
You recollect, that confisc[ated] property has been subjected, as a fund for the discharge of the officers’ certificates. At the present session they have been [in] earnest for the adoption of those means, which shall give a m[ore] extensive grasp to confiscation. No man can be so unfeeling or unthankful as to deny, that their merits are great, and their sufferings deserve abundant retribution. Yet I cannot forbea[r] fearing, lest we should precipitate the U. S. into difficulties upon a negotiation, which we might possibly avoid by stoppin[g] at the point, at which we now are. But the motive is too pa[in]ful to be resisted: and I think they will be indulged.
A vote passed the committee of the whole house yesterday for removing the clog on executions. It is probable too, that it will run glibly thro’ the assembly. I, whose interest speaks so strongly in favor of the act, do really contemplate it with apprehension. Ravaged as our country has been, the little surplus over domestic want, must be drawn into the public coffers. With what are we to pay our old debts? Is the capital to be absorbed? Mr. Morris’s notes, which are receivable in taxes will banish specie pro tanto: and if executions are to be satisfied by specie alone, the poor man, who has disdained to avail himself of the tender law, must part from his freehold at 1/4 of its value to some tory, whose debt remains unextinguished because he obstinately refused paper currency. On the other hand it cannot be denied, that some of our best citizens are perhaps perishing from the want of their outstanding debts. But a general law has its eye to the body of the people, not to individuals merely: especially at a season, when they have been harrassed in property and personal service.
There may however be instances in which the suspension should be removed. Future contracts should be enforced speedily and effectually: and if an easy difference could be found in behalf of foreigners, the rights of commerce might require the removal of the suspension in their case even in past contracts. While paper-money was hastening to annihilation, it might be well to render it an object of request by Adding rapidity and sting to the law. But this stimulus is not necessary to furnish credit to the precious metals. Since the above was written, I have been informed, that executions are to be discharged in certain specifics, as well as specie. But this does not lessen the evil. For one of the objections arises from the actual inability of the country: and what very great relief is it to suffer a man to pay tobacco rather than coin, when the price of that very tobacco depends absolutely upon its relation to coin? Unless I shall change my present opinion on this subject, I will certainly counteract it in the line of my profession, as far as my duty to my clients will permit.
A bill is prepared for recruiting our line. The country is classed, and each class is to furnish a man by a given day, or 30 dollars. On failure in these respects it is proposed to subject the faulty class to a draught. Colo. Mercer thinks, that the bill will pass in its present form. But he adds, that Capt. Marshall, a young man of a rising character, will make a furious onset for the abolition of the draught.
Be so good as to communicate the public intelligence, contained herein, to Colo. Bland.
I will send you a copy of a succinct state of the claim of Virginia to Western territory, drawn by a certain violent Anti Whartonian, together with its history
